FILED
                           NOT FOR PUBLICATION                                DEC 12 2012

                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

STONE & YOUNGBERG, LLC,                          No. 11-16684

              Plaintiff - Appellant,             D.C. No. 3:11-cv-00198-MMC

  v.
                                                 MEMORANDUM*
KAY FAMILY REVOCABLE TRUST
UAD 02-07-90 FBO LENORE
BLEADON UNDER TRUST A,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
               Maxine M. Chesney, Senior District Judge, Presiding

                     Argued and Submitted December 3, 2012
                            San Francisco, California

Before: SILVERMAN, GRABER, and GOULD, Circuit Judges.

       Plaintiff Stone & Youngberg, LLC, sued defendant Kay Family Revocable

Trust UAD 02-07-90 FBO Lenore Bleadon Under Trust A under the Federal

Arbitration Act, 9 U.S.C. §§ 1–16, after Defendant received a favorable arbitration

award. The district court denied Plaintiff’s motion to vacate the award and granted



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Defendant’s motion to confirm it. Reviewing de novo, Collins v. D.R. Horton,

Inc., 505 F.3d 874, 879 (9th Cir. 2007), we affirm.

       1. The arbitration panel did not exceed its powers within the meaning of 9

U.S.C. § 10(a)(4) because it did not manifestly disregard the law. See Bosack v.

Soward, 586 F.3d 1096, 1104 (9th Cir. 2009). The arbitration panel may have

accepted a theory of liability under California negligence law according to which

Plaintiff was liable because of its allegedly inadequate due diligence.

Notwithstanding the legal authorities it cited to the arbitration panel, Plaintiff has

not demonstrated "that the arbitrators recognized the applicable law and then

ignored it." Lagstein v. Certain Underwriters at Lloyd’s, London, 607 F.3d 634,

641 (9th Cir.), cert. denied, 131 S. Ct. 832 (2010) (emphasis added) (internal

quotation marks omitted); see also Kyocera Corp. v. Prudential-Bache Trade

Servs., Inc., 341 F.3d 987, 994 (9th Cir. 2003) (en banc) ("Neither erroneous legal

conclusions nor unsubstantiated factual findings justify federal court review of an

arbitral award under the statute . . . .").

       2. We have no authority under the Arbitration Act to vacate or modify the

arbitration award to prevent a potential double recovery by Defendant. 9 U.S.C.

§§ 10–11. We express no opinion as to whether Plaintiff may pursue any other

legal remedies it may have.

       AFFIRMED.

                                              2